             Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7108
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 STAMPS.COM INC., KENNETH T.                                :   SECTIONS 14(a) AND 20(a) OF THE
 MCBRIDE, MOHAN P. ANANDA, DAVID                            :   SECURITIES EXCHANGE ACT OF
 C. HABIGER, G. BRADFORD JONES,                             :   1934
 KATIE ANN MAY, and THEODORE R.                             :
 SAMUELS, II,                                               :   JURY TRIAL DEMANDED
                                                            :
                   Defendants.                              :
 --------------------------------------------------------


        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Stamps.com Inc. (“Stamps.com or the

“Company”) and the members Stamps.com board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Stamps.com by Thoma Bravo, L.P. (“Thoma Bravo”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on August 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                           The Proxy
            Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 2 of 14




Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Stream Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Stream Parent,

LLC (“Parent”), will merge with and into Stamps.com with Stamps.com surviving the merger and

becoming a wholly owned subsidiary of Parent (the “Proposed Transaction”). Parent and Merger

Sub are entities affiliated with Thoma Bravo, a private equity investment firm. Pursuant to the

terms of the definitive agreement and plan of merger the companies entered into (the “Merger

Agreement”) each Stamps.com common share issued and outstanding will be converted into the

right to receive $330.00 in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Stamps.com stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisor of the Company, J.P. Morgan Securities LLC (“J.P. Morgan”) in support of its

fairness opinion, and relied upon by the Board in recommending the Company’s stockholders vote

in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Stamps.com stockholders or, in the event the




                                                 2
             Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 3 of 14




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a portion of the wrongs occurred in this District.

In addition, the proxy solicitor of the Company, and the legal advisor of the Company for the

Proposed Transaction, D.F. King & Co., Inc., and Proskauer Rose LLP, respectively, are

headquartered in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Stamps.com common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Kenneth T. McBride has served as a member of the Board

since August 2001 and is the Company’s Chairman and Chief Executive Officer.

        11.     Individual Defendant Mohan P. Ananda has served as a member of the Board since

1998.




                                                   3
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 4 of 14




        12.     Individual Defendant David C. Habiger has served as a member of the Board since

2016.

        13.     Individual Defendant G. Bradford Jones has served as a member of the Board since

1998.

        14.     Individual Defendant Katie Ann May has served as a member of the Board since

March 2019.

        15.     Individual Defendant Theodore R. Samuels, II has served as a member of the Board

since 2017.

        16.     Defendant Stamps.com is incorporated in Delaware and maintains its principal

offices at 1990 E. Grand Avenue, El Segundo, California 90245. The Company’s common stock

trades on the NASDAQ Stock Exchange under the symbol “STMP.”

        17.     The defendants identified in paragraphs 10-15 are collectively referred to as the

“Individual Defendants” or the “Board.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        19.     Stamps.com Inc. provides Internet-based mailing and shipping solutions in the

United States and Europe. It operates in two segments, Stamps.com and Metapack. The Company

offers mailing and shipping solutions to mail and ship various mail pieces and packages through

the United States Postal Service (USPS) under the Stamps.com, Endicia, Metapack, ShippingEasy,

ShipEngine, ShipStation, and ShipWorks brands. Its solutions support various USPS mail classes,

including First Class Mail, Media Mail, Parcel Select, Priority Mail, Priority Mail Express, and

others. The Company’s USPS mailing solutions enable customers to print electronic postage on


                                                4
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 5 of 14




labels, envelopes, postcards, paper, and customs forms using personal computing device, printer,

and Internet connection. It also provides multi carrier shipping solutions; consolidation services;

back-end integration solutions comprising electronic postage for transactions to partners who

manage the front-end users; and branded insurance for packages. In addition, the Company offers

customized postage solutions under the PhotoStamps brand, which allow consumers to turn digital

photos, designs, or images into USPS-approved postage; and sells NetStamps labels, shipping

labels, mailing labels, postage printers, scales, and other mailing and shipping-focused office

supplies through its mailing and shipping supplies stores. It serves small businesses, home offices,

medium-size businesses, large enterprises, e-commerce merchants, large retailers, and shippers.

The Company was formerly known as StampMaster, Inc. and changed its name to Stamps.com

Inc. in December 1998. Stamps.com Inc. was founded in 1996 and is headquartered in El Segundo,

California.

       20.     On July 9, 2021, Stamps.com and Thoma Bravo jointly announced that they had

entered into a proposed transaction:

               EL SEGUNDO, Calif. & SAN FRANCISCO--(BUSINESS WIRE)-
               - Stamps.com® (NASDAQ: STMP) (the “Company”), a leading
               provider of e-commerce shipping solutions, today announced that it
               has entered into a definitive agreement to be acquired by Thoma
               Bravo, a leading software investment firm, in an all-cash transaction
               that values Stamps.com at approximately $6.6 billion.

               Under the terms of the agreement, Stamps.com stockholders will
               receive $330.00 per share in cash representing a premium of 67
               percent over the Company’s closing share price on July 8, 2021, the
               last full trading day prior to the transaction announcement. The
               premium is 71 percent over the Company’s three-month volume-
               weighted average closing share price through July 8, 2021. Upon
               completion of the transaction, Stamps.com will become a private
               company with the flexibility and resources to continue to provide
               best-in-class global e-commerce technology solutions. Additionally,
               Stamps.com will benefit from the operating capabilities, capital
               support and deep sector expertise of Thoma Bravo – one of the most



                                                 5
Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 6 of 14




   experienced and successful software and technology investors in the
   world.

   “Today’s announcement marks a significant milestone in the history
   of Stamps.com and will provide us with a new and exciting platform
   from which we can continue to execute our global strategy driven
   by best-in-class software and technology solutions,” said Ken
   McBride, Stamps.com’s Chairman and CEO. “With the financial
   and operational support of Thoma Bravo, Stamps.com can continue
   to innovate and pursue growth opportunities to capture the
   expanding e-commerce shipping market and extend our position as
   the leading global multi-carrier e-commerce shipping software
   company. This transaction is a testament to the excellence and hard
   work of all of our employees and their relentless dedication to our
   customers and partners throughout the world.”

   “As the first company to introduce online postage and an early
   innovator in e-commerce shipping software, Stamps.com has
   established itself as a key technology solution in worldwide e-
   commerce,” said Holden Spaht, a Managing Partner at Thoma
   Bravo. “With a highly-seasoned management team that has driven
   impressive growth for more than twenty years, an innovative suite
   of market-leading software solutions, and a large and growing
   customer base, Stamps.com is well positioned to capitalize on the
   strong secular tailwinds in e-commerce and we are excited to
   support the Company in its next chapter of growth.”

   “We’ve been tracking the impressive growth of Stamps.com for
   many years and are excited to partner with the Stamps.com team to
   support the Company in continuing to drive cutting edge product
   innovation, expansion into new markets, and delivery of an even
   greater level of service and support to its impressive customer base,”
   said Brian Jaffee, a Principal at Thoma Bravo. “The e-commerce
   landscape is rapidly evolving and we look forward to partnering
   with the Stamps.com team to continue building on the Company’s
   leading position in e-commerce shipping solutions.”

   Transaction Details
   Stamps.com’s Board of Directors (the “Board”) has unanimously
   approved the agreement with Thoma Bravo and recommends that
   Stamps.com stockholders vote in favor of the transaction at the
   Special Meeting of Stockholders to be called in connection with the
   transaction.

   The agreement includes a 40-day “go-shop” period expiring August
   18, 2021 which allows the Board and its advisors to actively initiate,


                                     6
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 7 of 14




               solicit and consider alternative acquisition proposals from third
               parties. The Board will have the right to terminate the merger
               agreement to enter into a superior proposal subject to the terms and
               conditions of the merger agreement. There can be no assurance that
               this “go-shop” will result in a superior proposal, and Stamps.com
               does not intend to disclose developments with respect to the
               solicitation process unless and until it determines such disclosure is
               appropriate or otherwise required.

               The transaction is expected to close in the third quarter of 2021,
               subject to customary closing conditions, including approval by
               Stamps.com stockholders and receipt of regulatory approvals. Upon
               closing of the transaction, the Company’s common stock will no
               longer be listed on any public market. The Company will continue
               to be headquartered in El Segundo, California.

               Advisors
               J.P. Morgan Securities LLC is acting as exclusive financial advisor
               to Stamps.com and Proskauer Rose LLP is acting as its legal
               counsel. Debt financing for the transaction is being provided by
               Blackstone Credit, credit funds managed by Ares Management
               Corporation, PSP Investments Credit II USA LLC and Thoma
               Bravo Credit. Kirkland & Ellis LLP is serving as legal advisor for
               Thoma Bravo.

                                               ***


       21.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Stamps.com’s stockholders are provided with the material information that has

been omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       22.     On August 19, 2021, Stamps.com filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed




                                                 7
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 8 of 14




with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Stamps.com’s Financial Projections

       23.     The Proxy Statement fails to provide material information concerning financial

projections by Stamps.com management and relied upon by the financial advisors in their analyses.

The Proxy Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Proxy Statement indicates that in connection with the

rendering of its fairness opinion, that the Company prepared certain non-public financial forecasts

(the “Company Projections”) and provided them to the Board and the financial advisors with

forming a view about the stand-alone valuation of the Company. Accordingly, the Proxy Statement

should have, but fails to provide, certain information in the projections that Stamps.com

management provided to the Board and the financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       24.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA, EBIT, EBIAT,

and Free Cash Flow, but fails to provide line items used to calculate these metrics and/or a




                                                8
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 9 of 14




reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).

       25.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       26.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1

       27.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
           Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 10 of 14




Omissions and/or Material Misrepresentations Concerning J.P. Morgan’s Financial Analysis

          28.   With respect to J.P. Morgan’s Discounted Cash Flow Analysis for the Company,

the Proxy Statement also fails to disclose: (i) the range of terminal asset values for the Company;

(ii) the inputs and assumptions underlying the use of perpetuity growth rates of 2.5% to 3.5%; (iii)

the inputs and assumptions underlying the range of discount rates ranging from 9% to 10%; and

(iv) the weighted average cost of capital of the Company.

          29.   With respect to J.P. Morgan’s Analyst Price Targets for Stamps.com analysis, the

Proxy Statement also fails to disclose: (i) the individual multiples and metrics for the transactions

observed by J.P. Morgan in the analysis.

          30.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          31.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          32.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or



                                                 10
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 11 of 14




misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       33.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by J.P. Morgan and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       34.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       35.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.




                                                  11
           Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 12 of 14




          36.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   The Individual Defendants acted as controlling persons of Stamps.com within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Stamps.com, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Stamps.com, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          39.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          40.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Stamps.com, and, therefore, is presumed to have had



                                                 12
          Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 13 of 14




the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.

       41.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       42.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       43.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       44.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:




                                                 13
            Case 1:21-cv-07108-VM Document 1 Filed 08/23/21 Page 14 of 14




          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: August 23, 2021                             MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  14
